63311: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63311


Short Caption:IN RE: PARENTAL RIGHTS AS TO A.D.L. AND C.L.B.Classification:Civil Appeal - Family Law - Parental Termination


Lower Court Case(s):Clark Co. - Eighth Judicial District - D446967Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:Expedited


To SP/Judge:SP Status:


Oral Argument:07/01/2014 at 11:30 AMOral Argument Location:Carson City


Submission Date:07/01/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantKeaundra DeberryDeanna M. Molinar
							(Special Public Defender)
						David M. Schieck
							(Special Public Defender)
						Melinda Simpkins
							(Special Public Defender)
						


Reference PartyAamiyah De'Nasia Lamb


Reference PartyChristopher Lamont Bynum, Jr.


RespondentClark County Department of Family ServicesRonald L. Cordes
							(Clark County District Attorney/Juvenile Division)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/08/2014OpenRemittitur



14-37354: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/04/2013Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


06/04/2013Notice of Appeal DocumentsFiled Notice of Appeal/Parental Termination/Counsel. Filed certified copy of notice of appeal.  (Notice re: parental termination expedited filing schedule issued to all counsel.)13-16388




06/06/2013Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet.


06/19/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/15/12, 09/12/12, 11/02/12 & 03/15/13.  To Court Reporter: Shelly Ajoub.13-18018




06/25/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-18585




07/16/2013MotionFiled Copy of Motion for Extension of Time to Prepare Transcripts filed in District Court.13-20880




07/24/2013Order/ProceduralFiled Order Granting Motion for Extension of Time to Prepare and File Transcripts. Ms. Ajoub shall have until July 30, 2013, to prepare and file the requested transcripts.13-21758




08/05/2013TranscriptFiled Notice from Court Reporter Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: 08/15/12, 09/12/12, 11/02/12 & 03/15/13.13-22962




09/03/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until September 10, 2013, to file and serve the opening brief and appendix.13-25842




09/10/2013BriefFiled Appellant's Opening Brief.13-26770




09/10/2013AppendixFiled Deberry Appendix Vol 1.13-26771




09/10/2013AppendixFiled Deberry Appendix Vol 1 Continued.13-26772




09/10/2013AppendixFiled Deberry Appendix Vol 2.13-26773




09/10/2013AppendixFiled Deberry Appendix Vol 3.13-26774




10/14/2013Notice/OutgoingIssued Notice to File Answering Brief/Child Custody. Due Date: 10 days.13-30662




10/24/2013BriefFiled Respondent's Answering Brief.13-32157




11/05/2013MotionFiled Motion for Extension of Time to File Reply Brief.13-33195




11/05/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: November 18, 2013.13-33228




01/02/2014Case Status UpdateBriefing Completed/To Screening. No Reply Brief Filed.


04/23/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Tuesday, July 1, 2014, at 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-13104




06/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-20067




07/01/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/13/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 91. EN BANC14-37354